Title: To James Madison from Levett Harris, 4 September 1805 (Abstract)
From: Harris, Levett
To: Madison, James


          § From Levett Harris. 4 September 1805, St. Petersburg. “Since my letter to you of the 18/30 Augst. transmitted by the Vessels hereunder named, I have been invited to an interview of the Minister of foreign affairs. The Prince de Czartoryski in acknowledgeing receipt of my note, informed me that Russia had judged it prudent to conform to those measures which Denmark had deemed adviseable to adopt in relation to the quarantine of Vessels at Christiansand; but was Sorry to learn that any of our Ships should have had reason to complain of improper detention: he would write to Copenhagen, and by representing the grievance contribute to prevent its recurrence.
          “I was attentive on this occasion to repeat to the Minister the terms of your letter, and to hand him a Copy of that part of your Circular, referred to, relating to the Subject in question—he observed at the same time that when the certificates of health granted to our Vessels sailing from the Ports of the United States were Countersigned by the Danish Consuls resident there, little or no difficulty or delay would be made to a direct admission of such Vessels at the sound, and recommended this certificate, or attestation of the danish Consuls, as an essential addition to the documents furnished by us on these occasions.
          “On the 28 July last, at a publick masquerade and Entertainment given at the Palace of Petershoff at which I attended, the Emperor did me the honor to address me in a particular manner & inquired if I knew whether the President had received his letter, I answered I hoped it had come to hand, but that I had yet received no advice of it; that it was conveyed by way of Amsterdam, but as the winter had been very inclement on the American Coasts, & many Ships were wrecked, it was not improbable that some Accident had befell the Vessel by which his Majestys letter had been forwarded.
          “The Emperor rejoined by saying,’je vous donnerai une autre et Je’vous prierai en même temps de communiquer au President que C’est un duplicat.’ Accordingly the Prince de Czartoryski at this meeting handed me the inclosed letters, copies of those I had the honor to transmit you Sir, with my letter of the 1st. of January last.”
        